Order filed April 21, 2016




                                         In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00250-CV
                                   ____________

                        TED L. ROBERTSON, Appellant

                                          V.

                          HARRIS COUNTY, Appellee


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2001-35725

                                      ORDER

      According to information provided to this court, appellant’s notice of appeal
appears to be untimely. Our records reflect that the trial court’s judgment was signed
August 15, 2001. Our information reflects that appellant did not file a timely post-
judgment motion. Therefore, his notice of appeal was due September 14, 2001, but
it was not filed until March 18, 2016.
      The clerk’s record has not been filed in this appeal. We are not aware if
appellant is permitted to proceed without advance payment of costs. To determine
our jurisdiction over this appeal, we issue the following order for a partial clerk’s
record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before May 24, 2016. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain (1)
the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal.



                                        PER CURIAM